DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, line 2, there is no antecedent basis for “the first and second wipers”.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-9, 12, 16-17, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Acierno (US patent 1,865,158) in view of Rousseau (US patent application publication 2017/0369039).
	The publication to Acierno discloses a system substantially as is claimed.  Acierno discloses a wiper drive assembly (fig. 1) of a vehicle including a rotating drive mechanism (11) which can be in the form of a chain or cable (page 1, lines 32-36).   First, second, third and fourth pulleys (12) are provided at each corner of a window to be wiped and have the rotating drive mechanism wrapped therearound.  A plurality of wipers (19, 20) are attached to the rotating drive mechanism via a plurality of wiper arms (15).  A motor (13) is configured to rotate the first pulley (12) via gearing (14) to cause the rotating drive mechanism to move and thus rotate the second, third and fourth pulleys.  Such movement of the rotating drive mechanism causes the wipers to move over the window to be wiped to move contaminants thereon.
 	The publication to Acierno discloses all of the above recited subject matter with the exception of the wiper system being employed to wipe a housing window of a sensor housing in which a sensor is provided.
	The publication to Rousseau discloses the provision of a wiper system (9, 13, 15, 17, fig. 1) on a sensor support housing (5) of a rear-view sensor (3) of a vehicle to wipe a screen/housing window (7) through which the sensor is directed.
	 It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper system of Acierno to wipe a housing window of a sensor of a vehicle, as clearly suggested by Rousseau, to enable wiping of the housing window through which the sensor is directed.  The wiper system of Acierno could be used to wipe other window structure, such as that for a sensor, as clearly suggested by Rousseau.
	With respect to claims 2 and 23, Acierno discloses that wipers on opposite sides of the window will move in opposite directions by the nature of the rotating drive mechanism moving in an opposite direction.  When one wiper is on the top and one is on the bottom of the window, they will be moving in opposite directions. 
	With respect to claim 5, the provision of the wiper system of Acierno on a housing window of a sensor would provide wiping of the field of view of the sensor as claimed.  Such is in the same manner as already contemplated by Rousseau.
	With respect to claims 7-9, Acierno contemplates using both a chain and cable for the rotating drive mechanism, as set forth above.  A cable is deemed to meet the claimed rope and belt, at least as far as defined.

	With respect to claim 12, 16 and 17 the wipers (19, 20) will be attached to portions of the rotating drive mechanism at both the top and bottom of the window as such moves about the pulleys.  Such portions will be arranged as claimed.  Note that the first portion can be at the top of the window between two pulleys (12) and the second portion can be at the bottom of the window between two pulleys (12).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Acierno (US patent 1,865,158) in view of Rousseau (US patent application publication 2017/0369039, as applied to claim 1 above, and further in view of Willey et al (US patent application publication 2009/0254219).
	The publications to Acierno and Rousseau disclose all of the above recited subject matter with the exception of a sensor provided to detect contaminants on the window and control wiping based on such detection.
	The publication to Willey discloses a wiper system wherein a sensor (68, fig. 2) is employed to detect contaminants (moisture/debris) on a window (56, paras. 20, 23) to be wiped.  A control module/computing device (52) receives the sensor data and can actuate the wipers in an automatic mode (para. 31).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide a sensor on the window of the Acierno/Rousseau sensor system, as clearly suggested by Willey, to enable detection and automatic wiping of contaminants from such window via the control module.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Acierno (US patent 1,865,158) in view of Rousseau (US patent application publication 2017/0369039 and Willey et al (US patent application publication 2009/0254219), as applied to claims 18 and 19 above, and further in view of Leach et al (US patent application publication 2019/0092287).
	The publications to Acierno, Rousseau and Willey disclose all of the above recited subject matter with the exception of the vehicle the wiper system is on being configured to operate in an autonomous mode.
	The publication to Leach discloses that autonomous vehicles with a controlled motion (driving mode) are known to employ sensor data from sensors such as cameras, etc. (paras. 41-43).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the vehicle of the modified Acierno wiper system as at least configured to operate in an autonomous mode using camera sensor data, as clearly suggested by Leach, to enhance driver safety and user experience.

Allowable Subject Matter

Claims 3, 4, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments

Applicant's arguments filed 02 March 2022 have been fully considered but they are not persuasive.  As set forth above, Acierno discloses a wiper drive assembly as claimed that includes four pulleys, one each at each corner of a window to be wiped.  A motor driving one of the pulleys causes movement of the rotating drive mechanism which in turn drives the other three pulleys.  Such a drive assembly, in conjunction with what is taught by Rousseau, clearly teaches what is claimed and argued by Applicant.  The above addresses the thrust of Applicant’s arguments.  Applicant’s request for an interview is noted, however, to advance prosecution, particularly in light of what Acierno teaches, the above rejection has been made.  As set forth above, some allowable subject matter has been identified, particularly with respect to the wiper movement, which does not appear to be fairly suggested by Acierno.  Applicant is encouraged to contact the Examiner at the below number to arranged for an interview at their convenience, if so desired.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
17 June 2022